Exhibit10.1 SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ESSEX PORTFOLIO, L.P. THE LIMITED PARTNERSHIP INTERESTS REFERRED TO HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR, UNLESS IT HAS BEEN CONFIRMED TO YOU IN WRITING, WITH ANY STATE REGULATORY AGENCY.THESE LIMITED PARTNERSHIP INTERESTS MUST BE ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND, EXCEPT AS SPECIFICALLY PROVIDED IN THIS PARTNERSHIP AGREEMENT, MAY NOT BE MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR OFFERED TO BE SO TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH LIMITED PARTNERSHIP INTERESTS UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE REGULATIONS PROMULGATED PURSUANT THERETO AND ANY APPLICABLE STATE LAW (UNLESS EXEMPT THEREFROM), AND WITHOUT COMPLIANCE WITH THE REQUIREMENTS SET FORTH IN THIS PARTNERSHIP AGREEMENT. NO STATE OR FEDERAL SECURITY COMMISSIONERS OR STATE OR FEDERAL REGULATORY AGENCIES HAVE PASSED UPON THE VALUE OF THE SECURITIES, NOR HAVE THEY APPROVED OR DISAPPROVED THE OFFERING.ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. ***** TABLE OF CONTENTS Page ARTICLE I - DEFINITIONS, ETC. 2 Definitions 2 Accountants 2 Acquisition Cost 2 Acquisition Project 2 Act 3 Actual FFO 3 Actual FFO Per Share 3 Additional Limited Partner 3 Additional Units 3 Administrative Expenses 3 Affiliate 3 Agreement or the Partnership Agreement 3 Amended and Restated Agreement 4 Arbitration Rules 4 Articles Supplementary 4 Assignee 4 Audited Financial Statements 4 Available Cash 4 Bankruptcy 4 Beneficially Own 5 Capital Account 5 Capital Commitment 5 Capital Contribution 5 Cash Amount 5 Certificate 5 Change in Control 5 Clawback Amount 7 Closing Price 7 Code 7 Common Equivalent Shares 7 Common Stock 7 Common Stock Amount 8 Common Tenancies 8 Common Unit 8 Compensation Committee 8 Completion of the Offering 8 Consent of the Limited Partners 8 Contributed Interests 8 Contributed Property 8 Contribution Agreement 9 Contribution Date 9 i Control 9 Controlled Entity 9 Conversion Factor 9 Conversion Ratchet Percentage 9 Current Per Share Market Price 10 Demand Notice 10 Department 10 Depreciation 10 Development Project 10 Distribution Ratchet Percentage 10 Entity 10 ERISA 11 EWIP 11 Exchange Act 11 Excluded Properties 11 Exercise Notice 11 Exercising Partner 11 Existing Partnerships 11 Existing Properties 11 Fiscal Year 11 Forfeited Capital Account 11 General Partner 11 Gross Asset Value 11 Gross Offering Proceeds 12 Hart-Scott Act 13 Headquarters Building 13 Immediate Family 13 Initial Offering Expenses 13 Initial Price of the Common Stock 13 Investment Entities 13 Lien 13 Limited Partner Representative 13 Limited Partners 13 Liquidating Event 13 Liquidating Trustee 14 LTIP Units 14 M&M 14 M&M Option Agreement 14 M&M REIBC 14 Major Decisions 14 Majority-In-Interest of the Limited Partners 14 Net Financing Proceeds 14 Net Income or Net Loss 14 Net Operating Income 15 Net Operating Loss 15 ii Net Property Gain 15 Net Property Loss 15 Net Sale Proceeds 15 New Securities 15 Nonrecourse Deductions 15 Oak Pointe Common Tenancy 16 Offering 16 Officer 16 Option 16 Original Agreement 16 Ownership Limit 16 Partner Nonrecourse Debt 16 Partner Nonrecourse Debt Minimum Gain 16 Partner Nonrecourse Deductions 16 Partners 16 Partnership 16 Partnership Interest 16 Partnership Minimum Gain 17 Partnership Unit 17 Pathways Common Tenancy 17 Percentage Interest 17 Person 17 Plumtree Property 17 Preferred Stock 17 Preferred Units 17 Property or Properties 17 Property Manager 18 Prospectus 18 Purchase Price 18 Qualified Individual 18 Redemption Distribution 18 Registration Statement 18 Regulations or Treasury Regulations 18 REIT 18 REIT Expenses 18 REIT Requirements 18 Requesting Party 18 Responding Party 18 Restricted Period 18 Rights 18 SDAT 19 SEC 19 Securities Act 19 Series B Preferred Interest 19 Series B Preferred Stock 19 iii Series B Preferred Units 19 Series F Preferred Interest 19 Series F Preferred Stock 19 Series G Preferred Interest 19 Series G Preferred Stock 19 Series Z Incentive Unit 19 Series Z Percentage Interest 19 Series Z-1 Change in Control 20 Series Z-1 Clawback Amount 21 Series Z-1 Conversion Ratchet Percentage 21 Series Z-1 Distribution Ratchet Percentage 22 Series Z-1 Forfeited Capital Account 22 Series Z-1 Incentive Unit 23 Series Z-1 Percentage Interest 23 Series Z-1 Target FFO 23 Series Z-1 Trigger Event 23 Stock Incentive Plans 24 Substituted Limited Partner 24 Target FFO 24 Third Arbitrator 24 Trading Day 24 Transaction Expense 25 Transfer 25 Treasury Regulations or Regulations 25 Trigger Event 25 Underwriting Agreement 25 Washington Partnership Interests 25 Washington Partnerships 25 Weighted Number of Series Z Incentive Units 25 Weighted Number of Series Z-1 Incentive Units 25 Wharfside Property 26 Exhibit, Etc. 26 ARTICLE II - ORGANIZATION 26 Continuation of the Partnership 26 Name 26 Character of the Business 26 Location of the Principal Place of Business 27 Agent for Service of Process 27 Certificates of Ownership 27 ARTICLE III - TERM 27 Commencement 27 Termination 27 iv ARTICLE IV - CONTRIBUTIONS TO CAPITAL 28 General Partner Capital Contribution 28 Limited Partner Capital Contributions 28 Issuances of Additional Partnership Interests 28 Options 30 Contribution of Proceeds of Issuance of Shares of Common Stock and Preferred Stock 30 Admission of Additional Limited Partners 31 No Third Party Beneficiary 33 No Interest; No Return 33 ARTICLE V - INTENTIONALLY OMITTED] 33 ARTICLE VI - ALLOCATIONS AND OTHER TAX AND ACCOUNTING MATTERS 33 Allocations 33 Distributions 33 Withholding 36 Books of Account 36 Reports 36 Audits 36 Tax Elections and Returns 36 Tax Matters Partner 37 ARTICLE VII - RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER 38 Expenditures by Partnership 38 Powers and Duties of General Partner 38 Major Decisions 41 Actions with Respect to Certain Documents 42 General Partner Participation 42 Proscriptions 42 Additional Limited Partners 43 Title Holder 43 Compensation of the General Partner 43 Waiver and Indemnification 43 Contracts With Controlled Entities 44 Operation in Accordance with REIT Requirements 44 Exceptions to REIT Restrictions 45 ARTICLE VIII - DISSOLUTION, LIQUIDATION AND WINDING-UP 45 Liquidating Events 45 Accounting 45 Distribution on Dissolution 45 Timing Requirements 46 Sale of Partnership Assets 46 Distributions in Kind 47 Documentation of Liquidation 47 v Liability of the Liquidating Trustee 47 ARTICLE IV - TRANSFER OF PARTNERSHIP INTERESTS 48 General Partner Transfer 48 Transfers by Limited Partners 48 Certain Transfers Prohibited 49 Additional Restrictions on Transfer 51 ARTICLE X - RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS 52 No Participation in Management 52 Bankruptcy of a Limited Partner and Certain Other Events 52 No Withdrawal 52 Duties and Conflicts 52 Acquisition Projects 53 Development Projects 53 Acquisition/Development Projects—Further Assurances 53 Conversion Upon Death 54 Conversion and Redemption of Series Z Incentive Units 54 Conversion and Redemption of Series Z-1 Incentive Units 59 ARTICLE XI - GRANT OF RIGHTS TO LIMITED PARTNERS 64 Grant of Rights 64 Terms of Rights 64 ARTICLE XII - ARBITRATION OF DISPUTES 65 Arbitration 65 Procedures 65 Binding Character 66 Exclusivity 66 No Alteration of Agreement 66 Acknowledgment 66 ARTICLE XIII - GENERAL PROVISIONS 67 Notices 67 Successors 67 Effect and Interpretation 67 Counterparts 67 Partners Not Agents 67 Entire Understanding; Etc. 68 Amendments 68 Severability 70 Trust Provision 70 Pronouns and Headings 70 Assurances 70 Tax Consequences 71 Securities Representations 71 Power of Attorney 72 vi EXHIBITS EXHIBIT A – PARTNERSHIP UNITS EXHIBIT B – INTENTIONALLY OMITTED EXHIBIT C – INTENTIONALLY OMITTED EXHIBIT D – INTENTIONALLY OMITTED EXHIBIT E – ALLOCATIONS EXHIBIT F – INTENTIONALLY OMITTED EXHIBIT G – INTENTIONALLY OMITTED EXHIBIT H – INTENTIONALLY OMITTED EXHIBIT I – RIGHTS TERMS EXHIBIT J – INTENTIONALLY OMITTED EXHIBIT K – INTENTIONALLY OMITTED EXHIBIT L – INTENTIONALLY OMITTED EXHIBIT M – ADDRESSES OF PARTNERS EXHIBIT N – DESCRIPTION OF PREFERENCES, OTHER RIGHTS, VOTING POWERS, RESTRICTIONS, LIMITATIONS AS TO DISTRIBUTIONS, QUALIFICATIONS AND TERMS AND CONDITIONS OF REDEMPTION OF THE SERIES B PREFERRED UNITS EXHIBIT O – INTENTIONALLY OMITTED EXHIBIT P – INTENTIONALLY OMITTED EXHIBIT Q – INTENTIONALLY OMITTED EXHIBIT R – LIST OF SERIES Z-1 UNITHOLDERS EXHIBIT S – SERIES Z-1 TARGET FFO AMOUNTS EXHIBIT T – DESIGNATION OF THE RIGHTS, POWERS, PRIVILEGES, RESTRICTIONS, QUALIFICATIONS AND LIMITATIONS OF THE LTIP UNITS SCHEDULES SCHEDULE 1 – EXERCISE NOTICE SCHEDULE 2 – ELECTION NOTICE vii SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
